DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 5/31/2022 has been considered and entered into the record.  Independent claims 1, 20, and 40 from which all other claims depend, each now require a fiber blanket formed via air-laying.  The previous rejections based upon Alward et al. fail to teach an air-laid blanket.  Accordingly, the previous rejections are withdrawn.  The previous objection to claims 35 and 39 are withdrawn due to amendment.  Claim 42 has been added.  Claims 1–3, 6, 7, 10, 11, 20–24, and 26–42 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1–3, 6, 7, 10, 11, 32–35, and 40–42 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 4,792,478) in view of Alward (US 2005/0042141 A1) and Abercrombie (WO 98/30326).
Taylor teaches a fiber product, such as an air-laid blanket, comprising alumina fibers.  Taylor abstract.  The alumina fibers may further comprise about 4 weight percent silica as a phase stabilizer.  Id. Examples 1, 4, and 7, claim 13.  The fibers may have a median diameter of 3.6 microns and a surface area of 140 m2/g.  Id. at 10:50–55.
Taylor fails to teach the use of alumina fibers as a catalytic substrate and the addition of an active agent and an alumino-silicate compound, and their loading levels.  
Alward teaches the use of alumina fibers as a catalytic substrate, wherein the fibers are treated with catalytic materials.  Alward abstract, ¶¶ 234, 236, 266–285.  The catalytic materials may include mixtures of platinum, palladium, and rhodium.  Id. ¶¶ 270, 275, 285.  For examination purposes, the Examiner considers palladium to be an “active agent” and platinum to be a nitrogen oxide capturing agent.  Additionally, the catalytic substrate may be washed with zeolite to further enhance its catalytic properties.  See id. ¶¶ 103–108, 457–460.
It would have been obvious to one of ordinary skill in the art to have used the alumina blanket of Taylor as a catalytic substrate and added the catalytic materials of Alward to the blanket motivated by the desire to use the blanket in the manner described in Alward.  
Abercrombie teaches an adsorbent media comprising a carrier substrate, incorporating particulate adsorbents for use in filtering fluids.  Abercrombie abstract.  The adsorption filter may comprise adsorbent materials such as zeolite, wherein the adsorbent materials may be present at levels of from 5–75 weight percent of the filter Id. at 2:2, 10:7–14.
The ordinarily skilled artisan would have been motivated to add the catalytic materials taught in Alward at the levels taught in Abercrombie in order to successfully practice the invention of Taylor as a catalytic substrate.  
With regard to claim 10, the Examiner takes the position that because the claim recited median fiber diameters are integers, Taylor’s teaching of 3.6 microns rounds up to 4 microns, which meets the claimed diameter.  Additionally, it would have been obvious to the ordinarily skilled artisan to have had less than 0.1 percent by weight of the inorganic fibers have a diameter of less than 3 microns in order to maximize the uniformity of the fiber diameter, which subsequently results in a more consistent performance of the catalytic substrate – catalytic performance is a function of surface area available for reaction, which is in turn a function of fiber diameter.  Claim 11 is rejected as the melting point of alumina is 2,072oC.
Claim 33 is rejected as the fibers of the Taylor blanket have the same composition and structure and would necessarily have the claimed crystallinity.  Additionally, it would have been obvious to made the fibers of Taylor with the claimed crystallinity and pore diameter distribution as those properties are known to successfully form catalytic substrate.  See Alward ¶ 243 referencing the SAFFIL® fibers that are also used by Applicant to form a catalyst substrate.  
Claims 20–24, 26–29, and 36–39 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Alward, and Abercrombie as applied to claim 1 above, and further in view of in view of Denny (US 4,177,168).  Alward and Koike fail to teach a permeable support in which the activated fiber composition is enclosed to allow fluid communication therethrough.
Denny teaches a catalyst bed comprising alumina and/or zirconia fibers having a BET surface area ranging of 5 to 200 m2/g used to support catalytic materials, such as platinum.  Denny abstract.  The active agent may be applied to the surface of the fibers.  Id. at 1:30–35, 55–67.  The catalyst bed of inorganic fibers may be included within a permeable metal mesh support that allows fluid communication there through.  Id. at 3:58–65, 4:60–5:6.
One of ordinary skill in the art would have found it obvious to have added the permeable metal mesh support of Denny to the fiber blanket of Taylor in order for fluid flow over the catalytic substrate.
Claim 37 is rejected as the fibers of the Taylor blanket have the same composition and structure and would necessarily have the claimed crystallinity.  Additionally, it would have been obvious to made the fibers of Taylor with the claimed crystallinity and pore diameter distribution as those properties are known to successfully form catalytic substrate.  See Alward ¶ 243 referencing the SAFFIL® fibers that are also used by Applicant to form a catalyst substrate.  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Alward, and Abercrombie as applied above to claim 1.  Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Alward, Abercrombie, and Denny as applied to claim 22 above, and further in view of Dettling (US 5,100,632) as applied above to claim 22.  Taylor, Alward, Abercrombie, and Denny fail to teach the use of carbon dioxide capturing agent, barium oxide.
Dettling is directed to an exhaust particulate filter comprising a catalyst mixture of platinum group metals and alkaline earth metal oxides, such as platinum and barium oxide.  Dettling at 4:41–58.  Wherein the catalyst mixture serves to reduce the temperature at which soot particles in a diesel engine exhaust filter may be incinerated by capturing carbon dioxide.  Id. at 2:21–48.  
It would have been obvious to one having ordinary skill in the art at the time the invention to have added barium oxide to the catalyst substrate of Taylor to capture carbon dioxide.  
The barium oxide of Dettling is used as a capturing agent as part of an exhaust particulate filter.  Accordingly, the amount of barium oxide present in the filter is a result effective variable affecting the amount of carbon dioxide captured.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed ratio, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1–3, 6, 7, 10, 11, 20–24, and 26–42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786